DETAILED ACTION
This office action is in response to amendment filed on 12/01/2021. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Application No. CN2017113881148, filed on 12/20/2017 has been provided in the present application. 
Response to Amendment
The amendment filed on 12/01/2021 has been entered. Claims 1 – 8, 11 - 13 remain pending in the application. Applicant’s amendment to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 09/01/2021, but have not overcome the previous 112f interpretation. Previous 112(a), 112(b), and 101 rejection has been withdrawn in view of Applicant’s amendment.
Response to Arguments
In the Arguments/Remarks, Applicant argued that “Kim does not disclose that when the VCU detects that the vehicle state is executable for parking switching, the VCU to send an emergency brake message to a brake controller, so that the brake controller enters a brake working state; and controlling, when the VCU detects that a current speed of the vehicle is smaller than a preset emergency parking speed, the VCU to send a tightening control signal to the EPB system, the tightening control signal being used to control the EPB system to enter a tightening state. It would have been non-obvious to one of ordinary skill the art before the effective filing date of the claim invention to modify the combination of Feng, Ye and Zhan to incorporate the teaching of Kim” (Remarks, page 10 – 11).


	For the reason as described above, it is believed that the previous rejection should be sustained. 

Claim Objections
Claims 1, 5 – 7, 11 are objected to because of the following informalities: 
Claim 1, line 18 – 19 should read “controlling, when the duration of the emergency brake request is greater than a preset emergency brake time threshold, the VCU to detect the vehicle state;” because the limitation “a vehicle state” is introduced in claim 1, line 6.
Claim 5, line 8 – 10 should read “sending, when the preset emergency brake condition is satisfied, the emergency brake request to the VCU, the emergency brake request being used to request the VCU to directly switch the state of the EPB system.” Because the limitation “a preset emergency brake condition” and “an emergency brake request” are introduced in claim 1, line 14 – 16.
Claim 6, line 7 – 11 should read “generating, when detecting that the vehicle is in a manual piloting mode and the external control message is received, a corresponding external switching signal according to the external control message, and pushing the external switching signal to the external EPB system, the external switching signal being used to switch the state of the external EPB system.” Because the limitation “an external control message” is introduced in claim 6, line 3.
As per claim 7,
Line 8 – 10 should read “controlling, when the VCU detects that the vehicle state is executable for parking switching, the VCU to generate a parking switching message and send the parking switching message to the SCU;”
Line 21 – 22 should read “controlling, when the duration of the emergency brake request is greater than a preset emergency brake time threshold, the VCU to detect the
Claim 11, line 20 – 21 should read “when the duration of the emergency brake request is greater than a preset emergency brake time threshold, the VCU is further configure to detect the vehicle state” because the limitation “a vehicle state” is introduced in claim 11, line 12 – 15.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

As per claim 11,
Line 4 – 9, “the SCU is controlled to generate a parking switching request message and send the parking switching request message to the VCU; the SCU is further configured to generate, when receiving the parking switching message, a parking switching signal corresponding to the parking switching message; and the SCU is further configured to push the parking switching signal to an external Electrical Park Brake (EPB) system”
Line 12 – 15, “the VCU is configured to detect, when receiving the parking switching request message, a vehicle state, and when detecting that the vehicle state is executable parking switching, the VCU is further controlled to generate a parking switching message and send the parking switching message to the SCU.”
Line 16 – 18, “when the SCU detects that a preset emergency brake condition is satisfied, the SCU is further configured to generate an emergency brake request and send the emergency brake request to the VCU;”
Line 19 “the VCU is further configured to record a duration of the emergency brake request;”
Line 20 – 21, “when the duration of the emergency brake request is greater than a preset emergency brake time threshold, the VCU is further configure to detect a vehicle state;”
Line 22 – 24 “when the VCU detects that the vehicle state is executable for parking switching, the VCU is further configured to send an emergency brake message to a brake controller, so that the brake controller enters a brake working state;”
Line 26 – 28 “when the VCU detects that a current speed of the vehicle is smaller than a preset emergency parking speed, the VCU further configured to send a tightening control signal to the EPB system, the tightening control signal being used to control the EPB system to enter a tightening state.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “SCU (Self-piloting control unit)” and the “VCU (Vehicle control unit)” are described as being implemented by a processor. (Specification, [Par. 0096 – 0097], “Based on the electrical parking control method, the present disclosure also provides a computer-readable storage medium. In an embodiment, the computer-readable storage medium provided by the present disclosure stores a computer program, wherein when the computer program is executed by a processor, the processor is enabled to perform the steps of the electrical parking control method as mentioned above”). Regarding to figure 4, the SCU and VCU could be described as being in a single physical controller that performs the steps of the electrical parking control method.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 8, 11 - 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, 
line 10 – 12 recites “pushing the parking switching signal to an external Electrical Park Brake (EPB) system, the parking switching signal being used to switch a state of the external EPB system, the state comprising a tightening state and a releasing state;” There is insufficient antecedent basis of the limitation “the state comprising a tightening state and a releasing state” because it is unclear “the state” refers to the “vehicle state” or the “state of the external EPB system.” For the purpose of compact prosecution, Examiner will interpret it as “pushing the parking switching signal to an external Electrical Park Brake (EPB) system, the parking switching signal being used to switch a state of the external EPB system, the state of the external EPB system
Line 14 – 16 recites “when the SCU detects that a preset emergency brake condition is satisfied, the SCU to generate an emergency brake request and send the emergency brake request to the VCU;” There is insufficient antecedent basis for the limitation “the SCU”.
Claims 2 – 6, 12 – 13 are dependent on claim 1 and do not cure the deficiencies thereof, therefore claims 2- 6, 12 - 13 are rejected for the same reason as claim 1 above.
Claim 7, line 13 – 15 recites “controlling the SCU to push the parking switching signal to an external Electrical Park Brake (EPB) system, the parking switching signal being used to switch a state of the external EPB system, the state comprising a tightening state and a releasing state;” There is insufficient antecedent basis of the limitation “the state comprising a tightening state and a releasing state” because it is unclear “the state” refers to the “vehicle state” or the “state of the external EPB system.” For the purpose of compact prosecution, Examiner will interpret it as “controlling the SCU to push the parking switching signal to an external Electrical Park Brake (EPB) system, the parking switching signal being used to switch a state of the external EPB system, the state of the external EPB system comprising a tightening state and a releasing state;”
Claims 8 is dependent on claim 7 and do not cure the deficiencies thereof, therefore claims 8 is rejected for the same reason as claim 7 above.
Claim 11, line 8 – 11 recites “the SCU is further configured to push the parking switching signal to an external Electrical Park Brake (EPB) system, the parking switching signal being used to switch a state of the external EPB system, the state comprising a tightening state and a releasing state;” There is insufficient antecedent basis of the limitation “the state comprising a tightening state and a releasing state” because it is unclear “the state” refers to the “vehicle state” or the “state of the external EPB system.” For the purpose of compact prosecution, Examiner will interpret it as “the SCU is further configured to push the parking switching signal to an external of the external EPB system comprising a tightening state and a releasing state;”
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 3, 5 – 8, 10 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (English Translation of Publication No. CN 107187435 A; hereafter Feng) in view of Ye et al. (English Translation of Publication No. CN 103863293 A; hereafter Ye) in view of Zhang et al. (English Translation of CN107015489A; hereafter Zhang) in further view of Kim. Joo Gon (Publication No. US 20110074204 A1; hereafter Kim).

Regarding to claim 1, Feng teaches an electrical parking control method, comprising:  

	generating, when detecting that a vehicle is in a self-piloting mode and a preset parking control condition is satisfied, a parking switching request message ([Par. 0014], “The driver activates the autopilot control module, and after the autopilot control module's self-check is completed, if the autopilot control module has no faults and there is no manual accelerator pedal operation, the autopilot control module sends a release command to the electronic parking controller” where this is interpreted as when the vehicle is in autopilot mode and ready to start traveling, if there is no faults, the autopilot control module send a command for releasing parking.” By detecting the vehicle is about to start and parking needs to be released, it would satisfy a condition to send out release command.)

the parking switching message being a message generated when the [[VCU]] controller detects that a vehicle state is executable for parking switching. 
([Par. 0015], “The automatic driving control module recognizes the driving state of the vehicle in real time”

[Par. 0016], “When the autopilot control module recognizes that the autopilot vehicle has finished driving on the road and is ready to decelerate and stop, and waits for the vehicle speed to drop to the preset speed range B, the autopilot control module sends a parking command to the electronic parking controller”

Where this is interpreted as the automatic driving control module recognizes the driving state of the vehicle in such if the vehicle is about to start or if the vehicle is ready to decelerate and stop, so the automatic driving control module would send the parking switching signal accordingly)

generating a parking switching signal corresponding to the parking switching message; ([Par. 0014], “the autopilot control module sends a release command to the electronic parking controller”) and 

	pushing the parking switching signal to an external Electrical Park Brake (EPB) system, the parking switching signal being used to switch a state of the external EPB system, the state comprising a tightening state and a releasing state. 
([Par. 0014], “the autopilot control module sends a release command to the electronic parking controller , The electronic parking controller releases the vehicle within the preset time”

[Par. 0016], “When the autopilot control module recognizes that the autopilot vehicle has finished driving on the road and is ready to decelerate and stop, and waits for the vehicle speed to drop to the preset speed range B, the autopilot control module sends a parking command to the electronic parking controller, and the electronic parking controller Control the electronic parking actuator to realize active parking within the predetermined time C”)

Where this is interpreted as the “autopilot control module” determines the vehicle’s state such as starting state, driving state or braking state to send command to the electronic parking controller to release or tightening the parking brake state accordingly)
	
	the method further comprises:
controlling, when the [[SCU]] controller detects that a preset emergency brake condition is satisfied, the [[SCU]] controller to generate an emergency brake request and send the emergency brake request to the [[VCU]] controller; (Feng, [Par. 0017], “When the automatic driving control module recognizes that the braking controller of the automatic driving vehicle is invalid or insufficient, the automatic driving control module continuously sends emergency braking commands to the electronic parking controller, and the electronic parking controller controls the electronic parking actuator to decelerate Until parking”)

controlling, when the [[VCU]] controller detects that the vehicle state is executable parking switching, the [[VCU]] controller to send an emergency brake message to a brake controller, so that the brake controller enters a brake working state; ( [Par. 0017], “When the automatic driving control module recognizes that the braking controller of the automatic driving vehicle is invalid or insufficient, the automatic driving control module continuously sends emergency braking commands to the electronic parking controller, and the electronic parking controller controls the electronic parking actuator to decelerate Until parking”

controlling, when the [[VCU]] controller detects that a current speed of the vehicle is smaller than a preset emergency parking speed, the [[VCU]] controller to send a tightening control signal to the EPB system, the tightening control signal being used to control the EPB system to enter a tightening state.  ([Par. 0016], “When the autopilot control module recognizes that the autopilot vehicle has finished driving on the road and is ready to decelerate and stop, and waits for the vehicle speed to drop to the preset speed range B, the autopilot control module sends a parking command to the electronic parking controller, and the electronic parking controller Control the electronic parking actuator to realize active parking within the predetermined time C;” where this is interpreted as when the autopilot control module detects that the vehicle speed drop to a preset speed range, the control unit sends command to the electric parking brake to switch to tightening state to brake the vehicle. If the autopilot control module detects that the braking controller of the automatic driving vehicle is invalid, it will send emergency braking command to the electronic parking controller)

Note that based on the 112f interpretation, the SCU and VCU may be parts of a single controller performing the respective functions.

	Feng teaches a controller to execute the above electrical parking control method, but does not explicitly disclose the communication between control modules in a controller to execute the electronic parking brake control in such sending the parking switching request message to a Vehicle Control Unit (VCU), receiving a parking switching message fed back by the VCU. (Note that, based on 112f interpretation, SCU and VCU may be parts of a in a single physical controller).

	However, Ye teaches the communication between modules in a controller to execute the electronic parking brake control in such sending the parking switching request message to a Vehicle Control Unit (VCU) ([Par. 0023], “when the signal input unit receives the parking command signal, it outputs it to the second control unit for analysis and processing” wherein the “second control unit” reads on the “Vehicle Control Unit (VCU)” and the “signal input unit” is connected to a “ first control unit” in a closed circuit (Ye, Figure 1)),
 receiving a parking switching message fed back by the VCU. ([Par. 0023], “the second control unit inputs the analyzed command signal to the first control unit performs analysis and processing, and the first control unit regulates and controls the signal acquisition unit to perform data acquisition on the current vehicle state” where this can be interpreted as the “second control unit” analyzes the parking switching request message sent by the “signal input unit” then feeds back the analyzed information to the “first control unit” for executing the parking switching request ) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Feng to incorporate the teaching of Ye. The modification would have been obvious because sending the parking switching request to a second control module for analysis, it allows the control device to verify if the parking switching request is valid and executable. 

The combination of Feng and Ye teaches to send out emergency braking request as described above, but does not explicitly disclose recording, by the [[VCU]] controller, a duration of the emergency brake request; controlling, when the duration of the emergency brake request is greater than a preset emergency brake time threshold, the [[VCU]] controller to detect a vehicle state; 

	However, Zhang teaches recording, by the [[VCU]] controller, a duration of the emergency brake request; controlling, when the duration of the emergency brake request is greater than a preset emergency brake time threshold, the [[VCU]] controller to detect a vehicle state; ([Par. 0061], “if the vehicle braking command is an emergency braking command, the microcontroller 22 generates a switch emergency braking signal. For example, in order to be compatible with the vehicle's EPB switch signal, the microcontroller 22 will output a high level signal as a switch Emergency brake signal … it determines whether the emergency braking condition is met according to the time of the high-level signal. When the high-level signal exceeds 5s, The EPB controller 23 of the vehicle determines that it is in an emergency state. At this time, the EPB controller 23 controls the emergency braking of the vehicle through an emergency braking control strategy, so that the vehicle realizes emergency braking with the shortest braking distance.” Where in the preset “5s” reads on the “preset threshold”. It is interpreted as when the duration of the emergency request exceeds a predetermined threshold, the system determines that the vehicle is in emergency state and an emergency braking will be performed.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Feng and Ye to incorporate the teaching of Zhang. The modification would have been obvious because by monitoring the duration of the emergency braking signal whether it exceeds a preset threshold, it allows the system to verify if the emergency braking signal is valid.

The combination of Feng, Ye and Zhang teaches to execute the emergency braking request as described above, but does not explicitly disclose when the SCU sends the emergency braking request to the VCU, the VCU directly send a tightening control signal to the EPB system.

However, Kim teaches the SCU sends the emergency braking request to the VCU, the VCU directly send a tightening control signal to the EPB system. ([Par. 0074], “one EMB ECU 80 can be operated when the other EMB ECU 80 is subject to the electronic fail, so that the braking operation can be performed upon the emergency” where this is interpreted as when a ECU is failed to execute the regular braking request (such as SCU), the other ECU (such as VCU) will directly take over and perform the braking operation upon the emergency)
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Feng, Ye and Zhang to incorporate the teaching of Kim. The modification would have been obvious because by allowing a second control unit to perform the emergency braking operation when the other control unit failed to execution the functions, it minimizes the impact of failed control unit to the safety of the vehicle. 

Regarding to claim 2, the combination of Feng, Ye, Zhang and Kim teaches the method of claim 1.
Ye teaches to send the parking switch request to a second control unit for analysis as described in claim 1 above.
Feng further teaches wherein the step of generating, when detecting that the vehicle is in a self-piloting mode and the preset parking control condition is satisfied, the parking switching request message and sending the parking switching request message to the [[VCU]] controller comprises (Note that, based on 112f interpretation, SCU and VCU may be parts of a in a single physical controller performing respective functions): 
	detecting an operation state of the vehicle, and determining a piloting mode of the vehicle according to the operation state; ([Par. 0014 - 0015], “The driver activates the autopilot control module, and after the autopilot control module's self-check is completed, if the autopilot control module has no faults and there is no manual accelerator pedal operation, the autopilot control module sends a release command to the electronic parking controller … The automatic driving control module recognizes the driving state of the vehicle in real time”)
	judging, when the vehicle is in a self-piloting mode, whether parking switching control is required according to a running state of the vehicle; ([Par. 0016], “When the autopilot control module recognizes that the autopilot vehicle has finished driving on the road and is ready to decelerate and stop, and waits for the vehicle speed to drop to the preset speed range B, the autopilot control module sends a parking command to the electronic parking controller” where this is interpreted as the autopilot control module continuously monitors driving state of the vehicle. When it determines that the vehicle is finished driving on the road and ready to stop, the autopilot control module judges that parking switching control is required) and
	generating, when the judgment result is that parking switching control is required, a parking switching request message and sending the parking switching request message to the [[VCU]] controller. ([Par. 0016], “When the autopilot control module recognizes that the autopilot vehicle has finished driving on the road and is ready to decelerate and stop, and waits for the vehicle speed to drop to the preset speed range B, the autopilot control module sends a parking command to the electronic parking controller”).

Regarding to claim 3, the combination of Feng, Ye, Zhang and Kim teaches the method of claim 2.
Feng further teaches wherein the step of judging, when the vehicle is in a self-piloting mode, whether parking switching control is required according to the running state of the vehicle comprises: 
	acquiring, when the vehicle is in a self-piloting mode, the running state of the vehicle; ([Par. 0015], “The automatic driving control module recognizes the driving state of the vehicle in real time”) and 
	setting, when the running state of the vehicle is a brake state or a starting state, the judgment result as that parking switching control is required for the vehicle. ([Par. 0016], “When the autopilot control module recognizes that the autopilot vehicle has finished driving on the road and is ready to decelerate and stop, and waits for the vehicle speed to drop to the preset speed range B, the autopilot control module sends a parking co1mmand to the electronic parking controller, and the electronic parking controller Control the electronic parking actuator to realize active parking within the predetermined time C” where this is interpreted as when the autopilot control module detects the vehicle is about to stop which is a brake state, the autopilot control module sends command to tightening the parking brake.)

Regarding to claim 5, the combination of Feng, Ye, Zhang and Kim teaches the method of claim 1.
Ye teaches to receive the parking switching message from the second control unit as described in claim 1 above.
Feng further teaches generating, when receiving an active switching message sent by the [[VCU]] controller, a corresponding active switching signal according to the active switching message, and pushing the active switching signal to the external EPB system, the active switching message being a message generated when the [[VCU]] controller monitors that the vehicle is in a brake state and a vehicle state is executable parking switching; ([Par. 0016], “When the autopilot control module recognizes that the autopilot vehicle has finished driving on the road and is ready to decelerate and stop, and waits for the vehicle speed to drop to the preset speed range B, the autopilot control module sends a parking command to the electronic parking controller, and the electronic parking controller Control the electronic parking actuator to realize active parking within the predetermined time C” where this is interpreted as when the autopilot control module detects that the vehicle has finished driving and ready to stop which indicates the vehicle is in brake state, it sends a parking command to park the vehicle. The “parking command” reads on the “active switching signal”)

Regarding to claim 6, the combination of Feng, Ye, Zhang and Kim teaches the method of claim 1.
Feng further teaches generating, when detecting that the vehicle is in a manual piloting mode and an external control message is received, a corresponding external switching signal according to the external control message, and pushing the external switching signal to the external EPB system, the external switching signal being used to switch the state of the external EPB system. ([Par. 0035], “When the driver manually operates the electronic parking switch 4, the automatic driving control module 1 controls the vehicle to exit automatic driving according to the change in the signal state of the electronic parking switch, and the electronic parking system enters the manual control mode to respond to the driver's operation” wherein the “driver’s operation regarding to operate the electronic parking switch” reads on the “external switching signal”)

Regarding to claim 7, Feng teaches an electrical parking control method, comprising:
controlling, when [[a Self-piloting Control Unit (SCU)]] controller detects that a vehicle is in a self-piloting mode and a preset parking control condition is satisfied, the [[SCU]] controller to generate a parking switching request message ([Par. 0014], “The driver activates the autopilot control module, and after the autopilot control module's self-check is completed, if the autopilot control module has no faults and there is no manual accelerator pedal operation, the autopilot control module sends a release command to the electronic parking controller” where this is interpreted as when the vehicle is in autopilot mode and ready to start traveling, if there is no faults, the autopilot control module send a command for releasing parking.” By detecting the vehicle is about to start and parking needs to be released, it would satisfy a condition to send out release command.)	

controlling the [[VCU]] controller to detect a vehicle state when receiving the parking switching request message; 
([Par. 0015], “The automatic driving control module recognizes the driving state of the vehicle in real time”

[Par. 0016], “When the autopilot control module recognizes that the autopilot vehicle has finished driving on the road and is ready to decelerate and stop, and waits for the vehicle speed to drop to the preset speed range B, the autopilot control module sends a parking command to the electronic parking controller”

Where this is interpreted as the automatic driving control module recognizes the driving state of the vehicle in such if the vehicle is about to start or if the vehicle is ready to decelerate and stop, so the automatic driving control module would send the parking switching signal accordingly)

controlling, when receiving the parking switching message, the [[SCU]] controller to generate a parking switching signal corresponding to the parking switching message; (Feng, [Par. 0014], “the autopilot control module sends a release command to the electronic parking controller”) and 

	controlling the [[SCU]] controller to push the parking switching signal to an external Electrical Park Brake (EPB) system, the parking switching signal being used to switch a state of the external EPB system, the state comprising a tightening state and a releasing state. 
([Par. 0014], “the autopilot control module sends a release command to the electronic parking controller, The electronic parking controller releases the vehicle within the preset time”

[Par. 0016], “When the autopilot control module recognizes that the autopilot vehicle has finished driving on the road and is ready to decelerate and stop, and waits for the vehicle speed to drop to the preset speed range B, the autopilot control module sends a parking command to the electronic parking controller, and the electronic parking controller Control the electronic parking actuator to realize active parking within the predetermined time C”)

Where this is interpreted as the “autopilot control module” determines the vehicle’s state such as starting state, driving state or braking state to send command to the electronic parking controller to release or tightening the parking brake state)

	the method further comprises:
controlling, when the [[SCU]] controller detects that a preset emergency brake condition is satisfied, the [[SCU]] controller to generate an emergency brake request and send the emergency brake request to the [[VCU]] controller; (Feng, [Par. 0017], “When the automatic driving control module recognizes that the braking controller of the automatic driving vehicle is invalid or insufficient, the automatic driving control module continuously sends emergency braking commands to the electronic parking controller, and the electronic parking controller controls the electronic parking actuator to decelerate Until parking”)

controlling, when the [[VCU]] controller detects that the vehicle state is executable parking switching, the [[VCU]] controller to send an emergency brake message to a brake controller, so that the brake controller enters a brake working state; ( [Par. 0017], “When the automatic driving control module recognizes that the braking controller of the automatic driving vehicle is invalid or insufficient, the automatic driving control module continuously sends emergency braking commands to the electronic parking controller, and the electronic parking controller controls the electronic parking actuator to decelerate Until parking”

controlling, when the [[VCU]] controller detects that a current speed of the vehicle is smaller than a preset emergency parking speed, the [[VCU]] controller to send a tightening control signal to the EPB system, the tightening control signal being used to control the EPB system to enter a tightening state.  ([Par. 0016], “When the autopilot control module recognizes that the autopilot vehicle has finished driving on the road and is ready to decelerate and stop, and waits for the vehicle speed to drop to the preset speed range B, the autopilot control module sends a parking command to the electronic parking controller, and the electronic parking controller Control the electronic parking actuator to realize active parking within the predetermined time C;” where this is interpreted as when the autopilot control module detects that the vehicle speed drop to a preset speed range, the control unit sends command to the electric parking brake to switch to tightening state to brake the vehicle. If the autopilot control module detects that the braking controller of the automatic driving vehicle is invalid, it will send emergency braking command to the electronic parking controller)

Note that based on the 112f interpretation, the SCU and VCU may be parts of a single controller performing the respective functions.


Feng teaches a control module to execute the above electrical parking control method, but does not explicitly disclose the communication between modules in a controller to execute the electronic parking brake control in such controlling to send the parking switching request message to a Vehicle Control Unit (VCU), controlling, when the VCU detects that the vehicle state is executable parking switching, the VCU to generate a parking switching message and send the parking 24PN105276switching message to the SCU. (Note that, based on 112f interpretation, SCU and VCU may be parts of a in a single physical controller).

	However, Ye teaches the communication between modules in a controller to execute the electronic parking brake control in such controlling to send the parking switching request message to a Vehicle Control Unit (VCU), ([Par. 0023], “when the signal input unit receives the parking command signal, it outputs it to the second control unit for analysis and processing” wherein the “second control unit” reads on the “Vehicle Control Unit (VCU)” and the “signal input unit” is connected with a first control unit in a closed circuit (Ye, Figure 1))

controlling, when the VCU detects that the vehicle state is executable parking switching, the VCU to generate a parking switching message and send the parking 24PN105276switching message to the SCU. ([Par. 0023], “the second control unit inputs the analyzed command signal to the first control unit performs analysis and processing, and the first control unit regulates and controls the signal acquisition unit to perform data acquisition on the current vehicle state” where this can be interpreted as the “second control unit” analyzes the parking switching request message sent by the “signal input unit” then feeds back the analyzed information to the “first control unit” for executing the parking switching request. The “first control unit” reads on the “Self-piloting Control Unit (SCU)”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Feng to incorporate the teaching of Ye. The modification would have been obvious because sending the parking switching request to a second control module for analysis, it allows the control device to verify if the parking switching request is valid and executable. 

The combination of Feng and Ye teaches to send out emergency braking request as described above, but does not explicitly disclose recording, by the [[VCU]] controller, a duration of the emergency brake request; controlling, when the duration of the emergency brake request is greater than a preset emergency brake time threshold, the [[VCU]] controller to detect a vehicle state; 

	However, Zhang teaches recording, by the [[VCU]] controller, a duration of the emergency brake request; controlling, when the duration of the emergency brake request is greater than a preset emergency brake time threshold, the [[VCU]] controller to detect a vehicle state; ([Par. 0061], “if the vehicle braking command is an emergency braking command, the microcontroller 22 generates a switch emergency braking signal. For example, in order to be compatible with the vehicle's EPB switch signal, the microcontroller 22 will output a high level signal as a switch Emergency brake signal … it determines whether the emergency braking condition is met according to the time of the high-level signal. When the high-level signal exceeds 5s, The EPB controller 23 of the vehicle determines that it is in an emergency state. At this time, the EPB controller 23 controls the emergency braking of the vehicle through an emergency braking control strategy, so that the vehicle realizes emergency braking with the shortest braking distance.” Where in the preset “5s” reads on the “preset threshold”. It is interpreted as when the duration of the emergency request exceeds a predetermined threshold, the system determines that the vehicle is in emergency state and an emergency braking will be performed.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Feng and Ye to incorporate the teaching of Zhang. The modification would have been obvious because by monitoring the duration of the emergency braking signal whether it exceeds a preset threshold, it allows the system to verify if the emergency braking signal is valid.

the SCU sends the emergency braking request to the VCU, the VCU directly send a tightening control signal to the EPB system.

However, Kim teaches the SCU sends the emergency braking request to the VCU, the VCU directly send a tightening control signal to the EPB system. ([Par. 0074], “one EMB ECU 80 can be operated when the other EMB ECU 80 is subject to the electronic fail, so that the braking operation can be performed upon the emergency” where this is interpreted as when a ECU is failed to execute the regular braking request (such as SCU), the other ECU (such as VCU) will directly take over and perform the braking operation upon the emergency)
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Feng, Ye and Zhang to incorporate the teaching of Kim. The modification would have been obvious because by allowing a second control unit to perform the emergency braking operation when the other control unit failed to execution the functions, it minimizes the impact of failed control unit to the safety of the vehicle. 

Regarding to claim 8, the combination of Feng, Ye, Zhang and Kim teaches the method of claim 7.
Ye teaches to send the parking switch request to a second control unit for analysis, then the second control unit output analyzed information back to the first control unit as described in claim 7 above.
	Feng further teaches controlling, when the [[VCU]] controller detects that the vehicle is in a brake state and the vehicle state is executable parking switching, the [[VCU]] controller to send an active switching message [[to the SCU]]; ([Par. 0016], “When the autopilot control module recognizes that the autopilot vehicle has finished driving on the road and is ready to decelerate and stop, and waits for the vehicle speed to drop to the preset speed range B, the autopilot control module sends a parking command to the electronic parking controller, and the electronic parking controller Control the electronic parking actuator to realize active parking within the predetermined time C” where this is interpreted as when the autopilot control module detects that the vehicle has finished driving and ready to stop which indicates the vehicle is in brake state, it sends a parking command to park the vehicle. The “parking command” reads on the “active switching message”)
	controlling, when receiving the active switching message, the [[SCU]] controller to generate a corresponding active switching signal; and controlling the [[SCU]] controller to push the active switching signal to the external EPB system, the parking switching signal being used to switch the state of the external EPB system. ([Par. 0016], “When the autopilot control module recognizes that the autopilot vehicle has finished driving on the road and is ready to decelerate and stop, and waits for the vehicle speed to drop to the preset speed range B, the autopilot control module sends a parking command to the electronic parking controller, and the electronic parking controller Control the electronic parking actuator to realize active parking within the predetermined time C” where this is interpreted as when the autopilot control module detects that the vehicle has finished driving and ready to stop which indicates the vehicle is in brake state, it sends a parking command to brake and park the vehicle. The “parking command” reads on the “active switching message.”)


Regarding to claim 11, Feng teaches an electrical parking control device, comprising a Self-piloting Control Unit (SCU) and a Vehicle Control Unit (VCU) connected to each other, (Note that, 
wherein when detecting that a vehicle is in a self-piloting mode and a preset parking control condition is satisfied, the [[SCU]] controller is controlled to generate a parking switching request message; ([Par. 0014], “The driver activates the autopilot control module, and after the autopilot control module's self-check is completed, if the autopilot control module has no faults and there is no manual accelerator pedal operation, the autopilot control module sends a release command to the electronic parking controller” where this is interpreted as when the vehicle is in autopilot mode and ready to start traveling, if there is no faults, the autopilot control module send a command for releasing parking.” By detecting the vehicle is about to start and parking needs to be released, it would satisfy a condition to send out release command)
the [[SCU]] controller is further configured to generate, when receiving the parking switching message, a parking switching signal corresponding to the parking switching message; ([Par. 0014], “the autopilot control module sends a release command to the electronic parking controller”)  

the [[SCU]] controller is further configured to push the parking switching signal to an external Electrical Park Brake (EPB) system, the parking switching signal being used to switch a state of the external EPB system, the state comprising a tightening state and a releasing state; 
([Par. 0014], “the autopilot control module sends a release command to the electronic parking controller, The electronic parking controller releases the vehicle within the preset time”

[Par. 0016], “When the autopilot control module recognizes that the autopilot vehicle has finished driving on the road and is ready to decelerate and stop, and waits for the vehicle speed to drop to the preset speed range B, the autopilot control module sends a parking command to the electronic parking controller, and the electronic parking controller Control the electronic parking actuator to realize active parking within the predetermined time C”)

Where this is interpreted as the “autopilot control module” determines the vehicle’s state such as starting state, driving state or braking state to send command to the electronic parking controller to release or tightening the parking brake state)

the [[VCU]] controller is configured to detect, when receiving the parking switching request message, a vehicle state; 
([Par. 0015], “The automatic driving control module recognizes the driving state of the vehicle in real time”

[Par. 0016], “When the autopilot control module recognizes that the autopilot vehicle has finished driving on the road and is ready to decelerate and stop, and waits for the vehicle speed to drop to the preset speed range B, the autopilot control module sends a parking command to the electronic parking controller”

Where this is interpreted as the automatic driving control module recognizes the driving state of the vehicle in such if the vehicle is about to start or if the vehicle is ready to decelerate and stop, so the automatic driving control module would send the parking switching signal accordingly)

when the [[SCU]] controller detects that a preset emergency brake condition is satisfied, the [[SCU]] controller is further to generate an emergency brake request and send the emergency brake request to the [[VCU]] controller; (Feng, [Par. 0017], “When the automatic driving control module recognizes that the braking controller of the automatic driving vehicle is invalid or insufficient, the automatic driving control module continuously sends emergency braking commands to the electronic parking controller, and the electronic parking controller controls the electronic parking actuator to decelerate Until parking”)

when the [[VCU]] controller detects that the vehicle state is executable parking switching, the [[VCU]] controller to send an emergency brake message to a brake controller, so that the brake controller enters a brake working state; ( [Par. 0017], “When the automatic driving control module recognizes that the braking controller of the automatic driving vehicle is invalid or insufficient, the automatic driving control module continuously sends emergency braking commands to the electronic parking controller, and the electronic parking controller controls the electronic parking actuator to decelerate Until parking”

when the [[VCU]] controller detects that a current speed of the vehicle is smaller than a preset emergency parking speed, the [[VCU]] controller to send a tightening control signal to the EPB system, the tightening control signal being used to control the EPB system to enter a tightening state.  ([Par. 0016], “When the autopilot control module recognizes that the autopilot vehicle has finished driving on the road and is ready to decelerate and stop, and waits for the vehicle speed to drop to the preset speed range B, the autopilot control module sends a parking command to the electronic parking controller, and the electronic parking controller Control the electronic parking actuator to realize active parking within the predetermined time C;” where this is interpreted as when the autopilot control module detects that the vehicle speed drop to a preset speed range, the control unit sends command to the electric parking brake to switch to tightening state to brake the vehicle. If the autopilot control module detects that the braking controller of the automatic driving vehicle is invalid, it will send emergency braking command to the electronic parking controller)

Note that based on the 112f interpretation, the SCU and VCU may be parts of a single controller performing the respective functions.

the SCU is controlled to send the parking switching request message to a Vehicle Control Unit (VCU), the VCU is configured to generate a parking switching message and send the parking switching message to the SCU. 

	However, Ye teaches the communication between modules in a controller to execute the electronic parking brake control in such the SCU is controlled to send the parking switching request message to a Vehicle Control Unit (VCU) ([Par. 0023], “when the signal input unit receives the parking command signal, it outputs it to the second control unit for analysis and processing” wherein the “second control unit” reads on the “Vehicle Control Unit (VCU)” and the “signal input unit” is connected with a first control unit in a closed circuit (Ye, Figure 1)),

the VCU is configured to generate a parking switching message and send the parking switching message to the SCU. ([Par. 0023], “the second control unit inputs the analyzed command signal to the first control unit performs analysis and processing, and the first control unit regulates and controls the signal acquisition unit to perform data acquisition on the current vehicle state” where this can be interpreted as the “second control unit” analyzes the parking switching request message sent by the “signal input unit” then feeds back the analyzed information to the “first control unit” for executing the parking switching request. The “first control unit” reads on the “Self-piloting Control Unit (SCU)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Feng to incorporate the teaching of Ye. The modification would have been 

The combination of Feng and Ye teaches to send out emergency braking request as described above, but does not explicitly disclose recording, by the [[VCU]] controller, a duration of the emergency brake request; controlling, when the duration of the emergency brake request is greater than a preset emergency brake time threshold, the [[VCU]] controller to detect a vehicle state; 

	However, Zhang teaches recording, by the [[VCU]] controller, a duration of the emergency brake request; controlling, when the duration of the emergency brake request is greater than a preset emergency brake time threshold, the [[VCU]] controller to detect a vehicle state; ([Par. 0061], “if the vehicle braking command is an emergency braking command, the microcontroller 22 generates a switch emergency braking signal. For example, in order to be compatible with the vehicle's EPB switch signal, the microcontroller 22 will output a high level signal as a switch Emergency brake signal … it determines whether the emergency braking condition is met according to the time of the high-level signal. When the high-level signal exceeds 5s, The EPB controller 23 of the vehicle determines that it is in an emergency state. At this time, the EPB controller 23 controls the emergency braking of the vehicle through an emergency braking control strategy, so that the vehicle realizes emergency braking with the shortest braking distance.” Where in the preset “5s” reads on the “preset threshold”. It is interpreted as when the duration of the emergency request exceeds a predetermined threshold, the system determines that the vehicle is in emergency state and an emergency braking will be performed.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Feng and Ye to incorporate the teaching of Zhang. The 

The combination of Feng, Ye and Zhang teaches to execute the emergency braking request as described above, but does not explicitly disclose when the SCU sends the emergency braking request to the VCU, the VCU directly send a tightening control signal to the EPB system.

However, Kim teaches the SCU sends the emergency braking request to the VCU, the VCU directly send a tightening control signal to the EPB system. ([Par. 0074], “one EMB ECU 80 can be operated when the other EMB ECU 80 is subject to the electronic fail, so that the braking operation can be performed upon the emergency” where this is interpreted as when a ECU is failed to execute the regular braking request (such as SCU), the other ECU (such as VCU) will directly take over and perform the braking operation upon the emergency)
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Feng, Ye and Zhang to incorporate the teaching of Kim. The modification would have been obvious because by allowing a second control unit to perform the emergency braking operation when the other control unit failed to execution the functions, it minimizes the impact of failed control unit to the safety of the vehicle. 


Regarding to claim 12, Feng teaches a computer-readable storage medium, having a computer program stored thereon, wherein when the computer program is executed by a processor. ([Par. 0012], “It is characterized in that it includes an automatic driving control module, an electronic parking controller, an electronic parking actuator, an electronic parking switch, and Motor controller and brake actuator, wherein the CAN (Controller Area Network) signal communication terminal of the automatic driving control module is connected to the CAN signal communication terminal of the electronic parking controller and the brake control via the CAN bus The CAN signal communication terminal of the electronic parking controller” wherein the controls unit such as “automatic driving control module,” “electronic parking controller,” etc. are inherent that the controller would need a stored computer program to execute specialized functions. 

the processor is enabled to perform the steps of the method as claimed claim 1. (The combination of Feng, Ye, Zhang and Kim teaches the method of claim 1 as described above).

Regarding to claim 13, Feng teaches a computer device, comprising a memory and a processor, the memory storing a computer program, wherein when the computer program is executed by the processor. ([Par. 0012], “It is characterized in that it includes an automatic driving control module, an electronic parking controller, an electronic parking actuator, an electronic parking switch, and Motor controller and brake actuator, wherein the CAN (Controller Area Network) signal communication terminal of the automatic driving control module is connected to the CAN signal communication terminal of the electronic parking controller and the brake control via the CAN bus The CAN signal communication terminal of the electronic parking controller” wherein the controls unit such as “automatic driving control module,” “electronic parking controller,” etc. are inherent that the controller would need a stored computer program to execute specialized functions.

the processor is enabled to perform the steps of the method as claimed claim 1. (The combination of Feng, Ye, Zhang and Kim teaches the method of claim 1 as described above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Feng, Ye, Zhang and Kim in view of Sautter et al. (Publication No. US 10315631 B2; hereafter Sautter).
Regarding to claim 4, the combination of Feng, Ye, Zhang and Kim teaches the method of claim 1.
The combination of Feng, Ye, Zhang and Kim teaches to send the parking switching signal to the external EPB system as described in claim 1 above, but does not explicitly disclose starting, when pushing the parking switching signal to the external EPB system, a 23PNi 05276timer for timing; continuing to push the parking switching signal; and stopping, when a timing value reaches a preset delayed time value, pushing the parking switching signal.

However, Sautter teaches starting, when pushing the parking switching signal to the external EPB system, a 23PNi 05276timer for timing; continuing to push the parking switching signal; and stopping, when a timing value reaches a preset delayed time value, pushing the parking switching signal. (Claim 4, “providing the input signal to the switching signal input through a time-delay filter to perform activation and release of the electronic parking brake with a time delay in the first operating mode” where this is interpreted as the switching signal input is sent within a preset delay time)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Feng, Ye, Zhang and Kim to incorporate the teaching of Sautter. The modification would have been obvious because by setting a preset delay time while .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        
	
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668